

116 HR 5435 IH: American Public Lands and Waters Climate Solution Act of 2019
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5435IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. Grijalva (for himself, Ms. Haaland, Mr. Levin of California, Mr. Sablan, Ms. DeGette, Mr. McEachin, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of the Interior and the Chief of the United States Forest Service to meet
			 certain targets for the reduction of the emission of greenhouse gases, and
			 for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the American Public Lands and Waters Climate Solution Act of 2019. (b)Table of contentsThe table of contents for this Act is the following:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Public lands energy and climate policy.
					Sec. 3. Public lands greenhouse gas reduction targets and requirements.
					Sec. 4. Online publication of greenhouse gas emissions.
					Sec. 5. Public lands greenhouse gas reduction strategic plan.
					Sec. 6. Revenues for transition assistance.
					Sec. 7. Economic revitalization for fossil fuel dependent communities.
					Sec. 8. Office of Climate Change Mitigation and Planning.
					Sec. 9. Definitions.
				
 2.Public lands energy and climate policyIt is the policy of the United States that— (1)the United States should aggressively reduce greenhouse gas emissions from United States public lands and oceans and strive to achieve net-zero emissions as soon as possible;
 (2)public lands should be managed to reduce greenhouse gas emissions and co-pollutant emissions and to respond to unavoidable impacts of climate change through increased resilience of ecosystems and wildlife habitats in accordance with the principles of multiple use and sustained yield;
 (3)the protection of ocean ecosystems is vital to promoting ocean health and increasing resilience to climate change, and conservation of United States marine resources is one of the best ways to remove carbon dioxide from the atmosphere;
 (4)energy development decisions on public lands and oceans should be guided by the goals of— (A)protecting human well-being, biodiversity, and the environment;
 (B)avoiding the most harmful impacts of climate change; and (C)promoting a rapid, sustainable, just, and equitable transition to a clean energy economy; and
 (5)environmental justice communities are more vulnerable to the effects of emissions from public lands and oceans and often have the least resources to respond; thus, they should be meaningfully engaged in government decision making as our Nation reduces emissions from public lands and oceans and builds its climate resilience against the effects of those emissions.
			3.Public lands greenhouse gas reduction targets and requirements
 (a)Fossil fuel leasing pauseNotwithstanding other mineral leasing laws, the Secretary shall not hold new lease sales for coal, oil, or gas for one year after enactment of this Act, and until the Secretary—
 (1)certifies, in accordance with all applicable laws, that additional fossil fuel leasing on public lands is not inconsistent with achieving net-zero greenhouse gas emissions from public lands by 2040; and
 (2)releases the first Public Lands Greenhouse Gas Reduction Strategic Plan as required under section 5.
 (b)Emission reduction targetsThe Secretary and the Chief shall reduce net emissions associated with the extraction and end-use combustion of fossil fuels produced from public lands in the United States to meet the following targets:
 (1)A reduction of net emissions of not less than 35 percent of the baseline identified in subsection (c) by January 1, 2025.
 (2)A reduction of net emissions of not less than 60 percent of the baseline identified in subsection (c) by January 1, 2030.
 (3)A reduction of net emissions of not less than 80 percent of the baseline identified in subsection (c) by January 1, 2035.
 (4)Net-zero emissions by January 1, 2040. (c)Baseline inventory of public lands greenhouse gas emissions and sinksThe Secretary and the Chief shall use the 2014 estimate of greenhouse gas emissions and sinks as identified by the United States Geological Survey in Scientific Investigations Report 2018–5131, Federal Lands Greenhouse Gas Emissions and Sequestration in the United States: Estimates for 2005–14, published on November 23, 2018, as the baseline when acting to meet the targets established in subsection (b).
			(d)Study examining avoided greenhouse gas emissions and carbon sequestration
 (1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall make appropriate arrangements with the National Academies under which the National Academies shall conduct a study that examines how the executive branch, including the Department of the Interior, the Department of Agriculture, the United States Forest Service, the National Oceanic and Atmospheric Administration, and the Executive Office of the President can meet the net emission reduction targets under subsection (b) by—
 (A)reducing total emissions; (B)deploying renewable energy projects on public lands;
 (C)increasing carbon capture, storage, utilization, and sequestration on public lands through both nature-based and technological solutions, except the National Academies shall not consider ocean fertilization or climate engineering actions that involve increasing carbon storage of ocean ecosystems through technological means;
 (D)increasing carbon storage of federally managed wetlands, mangroves, tidal marshes, and seagrass meadows; and
 (E)any other technically feasible actions. (2)DeadlineThe National Academies shall complete such study not later than 18 months after the date of enactment of this Act.
 (3)RecommendationsFollowing completion of such study, the National Academies shall provide recommendations for administrative actions and legislation that can help meet the net emission reduction targets established under subsection (b).
				(e)Verification
 (1)RequirementsThe Director of the United States Geological Survey shall, in consultation with the National Academies, establish the methodology for verification of the reduction in net emissions.
 (2)DeterminationBy June 1 of each year following a target year specified in subsection (b)— (A)the Director of the United States Geological Survey shall determine if the Secretary and the Chief have met the emission reduction targets identified in subsection (b); and
 (B)shall make such determination and any data supporting such determination available on the public online dashboard required by section 5(g).
					(f)Enforcement
 (1)No new fossil fuel permits or lease salesIf the Director of the United States Geological Survey determines that net emissions from public lands have exceeded the targets in the Strategy, the Secretary shall not approve new fossil fuel permits and shall not hold new fossil fuel lease sales until a certification and public notice by such Director that net emissions are below the target level for the most recent calendar year.
 (2)CertificationThe Secretary shall submit to the Committee on Energy and Natural Resources in the Senate and the Committee on Natural Resources in the House of Representatives a certification within 30 days of each statutory deadline for the required emission reductions. Notice of the certification shall be published in the Federal Register on or before the date the certification is due to Congress.
 (3)Judicial enforcementAny interested party can seek judicial review in Federal district court for failure to complete the required certification by the statutory deadline.
				(g)Environmental justice communities
 (1)In generalWhen taking any action to meet the emission reduction targets established in subsection (b), the Secretary and the Chief shall—
 (A)prioritize reductions of greenhouse gas emissions and co-pollutants that will affect an environmental justice community; and
 (B)ensure that such action does not result in a net increase of co-pollutant emissions or otherwise have a disparate impact on an environmental justice community.
 (2)Identification of environmental justice communitiesThe Secretary, in consultation with other relevant agencies, shall establish by regulation criteria for identifying environmental justice communities for the purposes of paragraph (1).
				4.Online publication of greenhouse gas emissions
 (a)In generalThe Secretary shall make freely available on a public website, with respect to the previous year— (1)information that describes for each fossil fuel operation that is subject to the mineral leasing laws or title III or V of the Federal Land Policy and Management Act of 1976 (30 U.S.C. 1761 et seq.), regardless of size, including production, storage, gathering, processing, transportation, and handling operations—
 (A)the aggregate amount of each fossil fuel, by type and by State, produced on Federal leases; and (B)for gas reported, the portion and source of such amount that was released or disposed of by each of venting, flaring, and fugitive release; and
 (2)information that describes the amount and sources of energy, in delivered megawatt hours, produced from operating solar, wind, and geothermal projects on public lands under lease for the production of renewable energy.
 (b)FormatInformation made available under this section shall be presented in a format that— (1)translates such amounts and portions into emissions of metric tons of greenhouse gases expressed in carbon dioxide equivalent using both the 20-year and 100-year Global Warming Potential-weighted emission values;
 (2)for energy produced from solar, wind, and geothermal projects, includes an estimate of the net emissions that would result from production of the same amount of energy from new fossil fuel-fired facilities; and
 (3)can be downloaded in a machine readable format. (c)Data Publication FrequencyThe data made available under this section shall be updated at least annually.
			5.Public lands greenhouse gas reduction strategic plan
 (a)Requirement To Publish greenhouse gas Reduction StrategyThe Secretary and the Chief, working with the heads of other Federal agencies as the Secretary and Chief determine appropriate, shall jointly develop and publish once every 4 years a Public Lands Greenhouse Gas Reduction Strategy. Each Strategy shall include—
 (1)actions designed to reduce net emissions to meet the targets described in section 3(b); and (2)annual net emission reduction targets for intervening years.
 (b)Public comment periodAt least 6 months before the date of publication of the Strategy, the Secretary and the Chief shall jointly publish a draft Strategy which shall be open for public comment for 60 days.
 (c)Updates to greenhouse gas Reduction StrategyThe Secretary and the Chief may jointly update the Strategy at any time between 4-year periods if the changes include modifications to the targets described in section 3(b) that the Secretary and the Chief jointly determine will result in lower net emissions compared to the original such targets.
 (d)Consultations RequiredIn developing the Strategy, the Secretary and the Chief shall consult with— (1)the Secretary of Energy with regard to energy transmission, storage, and distribution infrastructure in the United States, technology deployment, and the renewable energy resource potential on public lands;
 (2)the Director of the United States Geological Survey with regard to the estimated net emissions associated with the extraction and end-use combustion of fossil fuels produced from public lands, the source of the emissions, and the carbon sequestration potential of those lands;
 (3)the Administrator of the Environmental Protection Agency with regard to— (A)carbon capture and geologic storage; and
 (B)the implications for and the impacts on environmental justice communities; and (4)the Administrator of the National Oceanic and Atmospheric Administration with regard to strategies to protect and strengthen the carbon sequestration potential of ocean and coastal ecosystems.
 (e)InputIn developing the Strategy, the Secretary and the Chief shall solicit the input of— (1)State and local governments and federally recognized Indian Tribes; and
 (2)scientists and technical experts within the United States Global Change Research Program and other government and independent science and policy experts.
 (f)ConsiderationsIn developing the Strategy, the Secretary and the Chief shall consider the following: (1)The recommendations proposed by the National Academies pursuant to section 3(d).
 (2)The relative resiliency of United States communities, including the proportion of State budgets directly derived from Federal energy revenues, and if available, any plans to replace such lost revenue, to the phase out of fossil fuels and the varying abilities of communities to cope with any changes that would be mandated by this Strategy.
 (3)Ways to support workers in the fossil fuel sector and related industries that rely on the fossil fuel supply-chain for economic and job security.
 (4)The need to stop current, prevent future, and repair historic oppression of indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, LGBTQ people, and youth.
 (5)How achieving the net emission reduction targets may help meet other policy priorities and goals of both the Department of the Interior and other departments and agencies, including increasing economic competitiveness, increasing the number of high-quality jobs in the United States, strengthening national security, and creating a Nation resilient to impacts of climate change.
 (6)The impacts of climate change on resources managed by the Department of the Interior and the Forest Service, including the National Park System, wildlife habitat, ocean and marine ecosystems, and water supplies.
 (7)The impacts of climate change on recreation on public lands and the outdoor recreation economy. (8)Impacts on United States communities where fossil fuel-fired generating facilities and fossil fuel processing facilities are located and are likely to shutdown.
 (9)Actions and steps that can be taken to mitigate projected unavoidable impacts of climate change. (10)How improvements to Federal oil and gas permitting and leasing procedures may result in a reduction of net emissions from public lands.
 (11)The potential net emission reduction and climate resilience benefits of reclaiming abandoned mine land, plugging and properly abandoning orphaned wells, and conducting other land reclamation and natural resource restoration activities.
 (12)How the remediation and decommissioning of Forest Service roads can increase the health and carbon sequestration potential of ecosystems and increase the resilience of public lands to climate change.
 (13)The co-benefits of natural carbon sequestration projects, including increases in shade, green space, and healthy wetlands, and the importance of prioritizing these projects in environmental justice communities.
 (g)Publication of Contents of Final Strategy on Online DashboardThe Secretary shall publish the contents of each final Strategy on an online public dashboard, which shall include—
 (1)the progress made toward meeting the greenhouse gas reduction targets established in section 3; (2)the annual net emission reduction targets identified by the Secretary and the Chief under subsection (a)(2), and any subsequent updates made to such annual targets;
 (3)the actions the Secretary and the Chief have taken and intend to take to achieve the net emission reduction targets;
 (4)all public comments received during the 60-day comment period required by subsection (b); and (5)responses from the Secretary and the Chief to all comments from State or Tribal governments received during such comment period, including an explanation of why any such recommendations received by the Secretary were not implemented.
				6.Revenues for transition assistance
 (a)Mineral leasing revenueThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended— (1)in section 7, by striking 12 ½ and inserting 18.75;
 (2)in section 17— (A)by striking 12.5 each place such term appears and inserting 18.75; and
 (B)by striking 12 ½ each place such term appears and inserting 18.75; (3)in section 31(e), by striking 162/3 each place such term appears and inserting 25;
 (4)in section 17, by striking Lease sales shall be held for each State where eligible lands are available at least quarterly and more frequently if the Secretary of the Interior determines such sales are necessary.; and
 (5)in section 35— (A)by striking All and inserting (1) All; and
 (B)by adding at the end the following:  (2)Notwithstanding paragraph (1), any funds collected as a result of the amendments made by section 6(a) of the American Public Lands and Waters Climate Solution Act of 2019 shall be distributed consistent with the manner provided in section 6(d) of such Act..
 (b)Conservation of Resources FeesThere is established a Conservation of Resources Fee of $4 per acre per year on producing Federal onshore and offshore oil and gas leases.
 (c)Speculative leasing feeThere is established a Speculative Leasing Fee of $6 per acre per year for Federal oil and gas nonproducing leases on and offshore.
			(d)Deposit
 (1)All funds collected pursuant to subsections (b) and (c) shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established in section 7.
 (2)Fifty percent of funds collected as a result of the amendments made by this section shall be deposited in the Federal Energy Transition Economic Development Assistance Fund established in section 7.
 (3)Fifty percent of funds collected as a result of the amendments made by this section shall be returned to the States where production occurred.
 (e)Adjustment for InflationThe Secretary shall, by regulation at least once every four years, adjust each fee created by this section to reflect any change in the Consumer Price Index (all items, United States city average) as prepared by the Department of Labor.
			7.Economic revitalization for fossil fuel dependent communities
 (a)Establishment of Federal Energy Transition Economic Development Assistance FundThere is established in the Treasury of the United States a fund, to be known as the Federal Energy Transition Economic Development Assistance Fund. Such fund consists of amounts deposited under section 6. (b)Distribution of FundsOf the amounts deposited into the Fund—
 (1)35 percent shall be distributed by the Secretary to States in which extraction of fossil fuels occurs on public lands, based on a formula reflecting existing production and extraction in each such State;
 (2)35 percent shall be distributed by the Secretary to States based on a formula reflecting the quantity of fossil fuels historically produced and extracted in each such State on public lands before the date of enactment of this Act; and
 (3)30 percent shall be allocated to a competitive grant program pursuant to subsection (d). (c)Use of funds (1)In generalFunds distributed by the Secretary to States under paragraphs (1) and (2) of subsection (b) may be used for—
 (A)environmental remediation of lands and waters impacted by fossil fuel extraction and mining; (B)building partnerships to attract and invest in the economic future of historically fossil fuel dependent communities;
 (C)increasing capacity and other technical assistance fostering long-term economic growth and opportunity in historically fossil fuel dependent communities;
 (D)guaranteeing pensions and retirement security and providing a bridge of wage support until a displaced worker either finds new employment or reaches retirement;
 (E)severance payments for displaced workers; or (F)carbon sequestration projects in natural systems on public lands and private agricultural lands.
 (d)Competitive Grant ProgramThe Secretary shall establish a competitive grant program to provide funds to eligible entities for the purposes described in paragraph (2).
 (1)Eligible entitiesLocal, State, and Tribal governments, development districts (as such term is defined in section 382E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa–4)), nonprofits, labor unions, and institutions of higher education (as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)).
 (2)Eligible Use of FundsThe Secretary may award grants from amounts in the Fund for the purposes listed in subsection (c) and for—
 (A)existing job retraining and apprenticeship programs for impacted workers or for programs designed to promote economic development in communities affected by a downturn in fossil fuel extraction and mining;
 (B)developing projects that diversify local and regional economies, create jobs in new or existing non-fossil fuel industries, attract new sources of job-creating investment, and provide a range of workforce services and skills training; and
 (C)the development and support of a clean energy— (i)certificate program at a labor organization; or
 (ii)a major or minor program at an institution of higher education, as such term is defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Priority to displaced workersIn awarding grants under this subsection, the Secretary shall place a priority on assisting displaced workers in the fossil fuel mining and extraction industries.
				(e)Just Transition Advisory Committee
 (1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish an advisory committee to be known as the Just Transition Advisory Committee.
 (2)ChairThe Director of the Office of Climate Change Mitigation and Planning, established in section 8, shall Chair the Advisory Committee.
 (3)DutiesThe Advisory Committee shall— (A)advise, assist, and support the Secretary in the management and allocation of funds available under subsection (b) and in the establishment and administration of the Competitive Grant Program under subsection (d); and
 (B)develop procedures to ensure that States and applicants eligible to participate in the competitive grant program established pursuant to subsection (d) are notified of availability of Federal funds pursuant to this Act.
 (4)MembershipThe total membership of the Advisory Committee shall not exceed 24 members and the Advisory Committee shall be composed of the following members appointed by the Director of the Office of Climate Change Mitigation and Planning:
 (A)A representative of the Assistant Secretary of Commerce for Economic Development. (B)A representative of the Secretary of Labor.
 (C)A representative of the Under Secretary for Rural Development. (D)Two individuals with professional economic development or workforce retraining experience.
 (E)An equal number of representatives from each of the following: (i)Labor unions.
 (ii)Nonprofit environmental organizations. (iii)Environmental justice organizations.
 (iv)Fossil fuel transition communities. (v)Public interest groups.
 (vi)Indian Tribes. (5)TerminationThe Just Transition Advisory Committee shall not terminate except by an Act of Congress.
				(f)Limitation on Use of Funds
 (1)Administrative costsNot more than 7 percent of the amounts in the Fund may be used for administrative costs incurred in implementing this Act.
 (2)Limitation on funds to a single entityNot more than 5 percent of the amounts in the Fund may be awarded to a single eligible entity. (3)Calendar year limitationAt least 15 percent of the amount in the Fund must be spent in each calendar year.
 (g)Wage Rate RequirementsThe Secretary shall require each recipient of funds under this section to meet the prevailing wage requirements under chapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act), with respect to any laborer or mechanic employed using such funds, including those employed by contractors or subcontractors.
 (h)Use of American Iron, Steel, and Manufactured GoodsNone of the funds appropriated or otherwise made available by this Act may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron, steel, and manufactured goods used in the project are produced in the United States unless such manufactured good is not produced in the United States.
 (i)Submission to CongressThe Secretary shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and to the Committees on Appropriations and Natural Resources in the House of Representatives, with the annual budget submission of the President, a list of projects, including a description of each project, that received funding under this section in the previous calendar year.
			8.Office of Climate Change Mitigation and Planning
 (a)Establishment of Office of Climate Change Mitigation and PlanningThe Secretary shall establish an Office of Climate Change Mitigation and Planning (referred to in this section as the Office), which shall oversee implementation of this Act. The Office shall be under the direction of the Director of Climate Change Mitigation and Planning (referred to in this section as the Director) who shall report directly to the Secretary.
			(b)Director of Climate Change Mitigation and Planning
 (1)AppointmentThe Director shall be appointed by the President to administer the provisions of this Act. (2)CompensationThe Director shall be paid at a rate determined by the Secretary to be appropriate for the position, but not less than the rate provided for Level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (c)FunctionsThe duties of the Office are to implement this Act and to— (1)oversee the tracking of all greenhouse gas emission sources and sinks on public lands;
 (2)coordinate across the Federal Government to ensure the net emission targets are met; and (3)oversee and manage the distribution of funds as required by section 7.
				(d)Staff and Consultants
 (1)StaffThe Director may employ such staff as the Director determines appropriate. The Director may request staff assistance from within the Department of the Interior and any office or Bureau thereof as the Director deems necessary.
 (2)ContractsTo the extent and in such amounts as may be provided in advance by appropriations Acts, the Director may enter into contracts and other arrangements with public agencies and with private persons and organizations for consulting services and make such payments as necessary to carry out the provisions of this section.
				9.Definitions
 In this Act: (1)Advisory CommitteeThe term Advisory Committee means the Just Transition Advisory Committee established by section 7.
 (2)ChiefThe term Chief means the Secretary of Agriculture acting through the Chief of the United States Forest Service. (3)Co-PollutantThe term co-pollutant means air pollutants, as defined by the Environmental Protection Agency, including volatile organic compounds and hazardous air pollutants that may be commingled and coemitted with greenhouse gases.
 (4)Environmental justice communityThe term environmental justice community means a geographically distinct community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experience or are at risk of experiencing significantly higher and more adverse human health or environmental effects.
 (5)Disparate impactThe term disparate impact means an impact that, though appearing neutral, actually has the effect of subjecting persons to discrimination because of their race, color, or national origin.
 (6)Displaced workerThe term displaced worker means an individual who, due to efforts to reduce net emissions from public lands or as a result of a downturn in fossil fuel mining, extraction, or production, has suffered a reduction in employment or economic opportunities.
 (7)FlaringThe term flaring means the intentional and controlled burning of gas that occurs in the course of oil and gas or coal operations.
 (8)Fossil fuelThe term fossil fuel means coal, petroleum, natural gas, tar sands, oil shale, or any derivative of coal, petroleum, or natural gas.
 (9)Fossil fuel transition communitiesThe term fossil fuel transition communities means communities in which the economic contribution of fossil fuel mining, extraction, or production-related activity on public lands has significantly declined or that have historically relied on fossil fuel mining, extraction, or production-related activity on public lands for a substantial portion of its economy.
 (10)Fugitive releaseThe term fugitive release means the unintentional and uncontrolled release of gas into the atmosphere in the course of oil and gas or coal operations.
 (11)FundThe term Fund means the Federal Energy Transition Economic Development Assistance Fund. (12)Global Warming Potential-Weighted EmissionThe term Global Warming Potential-weighted emission means the ratio of the time-integrated radiative forcing from the instantaneous release of 1 kilogram of a trace substance relative to that of 1 kilogram of carbon dioxide, measured in metric tons of carbon dioxide equivalent for each greenhouse gas according to the most recent, and any subsequent, decisions by the Intergovernmental Panel on Climate Change regarding global warming potentials.
 (13)Greenhouse GasThe term greenhouse gas means— (A)carbon dioxide;
 (B)methane; (C)nitrous oxide;
 (D)hydrofluorocarbons; (E)perfluorocarbons;
 (F)sulfur hexafluoride; or (G)any other anthropogenically emitted gas that is determined by the Administrator of the Environmental Protection Agency, after notice and comment, to contribute to global warming to a non-negligible degree.
 (14)LGBTQThe term LGBTQ means lesbian, gay, bisexual, transgender, and queer or questioning. (15)Multiple useThe term multiple use has the same meaning given such term in section 103 of the Federal Land and Policy Management Act of 1976 (43 U.S.C. 1702).
 (16)National AcademiesThe term National Academies means the National Academies of Sciences, Engineering, and Medicine. (17)Net biome productivityThe term net biome productivity means the absolute change in carbon stored within terrestrial ecosystems on an annual basis. The net biome productivity is determined by subtracting terrestrial ecosystem carbon losses associated with land use and land-use change and disturbance from the net ecosystem productivity as described in United States Geological Survey Scientific Investigations Report 2018–5131.
 (18)Net emissionsThe term net emissions means the total greenhouse gas emissions associated with the extraction and end-use combustion of fossil fuels produced from United States public lands in a year as measured by the United States Geological Survey and reduced in the same year by—
 (A)the total avoided emissions from generation of renewable energy on public lands as determined by using the Environmental Protection Agency’s AVoided Emissions and geneRation Tool, or a similar Environmental Protection Agency calculation for the national average of carbon dioxide equivalent associated with United States electricity generation as of January 1, 2020;
 (B)the net biome productivity of public lands at the end of each target year; (C)the total amount of new geologically sequestered carbon on public lands in each target year; and
 (D)other carbon captured by negative emissions technologies and sequestered, as determined by the Secretary and Chief in each target year.
 (19)Nonproducing LeaseThe term nonproducing lease means any lease where oil or natural gas is produced for less than 90 days in a calendar year. (20)Public LandThe term public land means any land and interest in land owned by the United States within the several States and administered by the Secretary or the Chief, without regard to how the United States acquired ownership, including lands located on the Outer Continental Shelf but excluding lands held in trust for an Indian or Indian Tribe.
 (21)SecretaryThe term Secretary means the Secretary of the Interior, unless the context requires otherwise. (22)StrategyThe term Strategy means the Federal Greenhouse Gas Reduction Strategy required to be developed and published under section 3.
 (23)Sustained yieldThe term sustained yield has the same meaning given such term in section 103 of the Federal Land and Policy Management Act of 1976 (43 U.S.C. 1702).
 (24)VentingThe term venting means the intentional and controlled release of gas into the atmosphere in the course of oil, gas, or coal operations.
			